Citation Nr: 1532978	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-35 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for mechanical low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for right hip piriformis syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and R.M.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims for entitlement to increased evaluations for mechanical low back strain, patellofemoral pain syndrome, right knee, and right hip piriformis syndrome.

A hearing was held on October 22, 2012, in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in April 2014 and December 2014.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To provide the Veteran with supplemental VA medical examination and opinions; to obtain any relevant outstanding VA and private treatment records; and to ensure compliance with prior remand directives.

Although the Board regrets any additional delay, further development is deemed necessary in order to meet VA's duty to assist the Veteran with regard to the provision of VA examination and medical opinions for the issues remanded herein.

The Board most-recently remanded the appeal in December 2014, and directed that the Veteran be provided with additional VA examinations, specifically to address prior insufficient opinions with regard to the functional effect of described flare-ups on each of the relevant range of motion measurements for the issues on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds that the January 2015 VA examinations were inadequate to allow for well-informed adjudication of the relevant issues and/or did not demonstrate substantial compliance with the Board's prior remand directives.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   

In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court of Appeals for Veterans Claims (Court) has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran was provided with a VA examination for her right hip in January 2015.  The examination report recorded the Veteran's report of weekly flare-ups occurring one to three times per week, incited by prolonged walking or sitting and typically lasting for one to two days.  The examination report states that these flare-ups are of moderate severity and that the examination neither supports nor contradicts the Veteran's statements regarding functional loss during flares.  The examiner further stated an opinion that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability following repetitive use over time or during flares because the examination was not performed during a flare nor after repetitive use, and no records were available to show an examination during such conditions.  Although the examiner noted the Veteran's reports of weekly flare-ups of moderate severity, there is no indication as to the functional loss, as described by the Veteran, during such flares.  Such information would be of particular use to the Board, as 38 C.F.R. § 4.40 specifies that VA must consider an inability "to perform normal working movements of the body with normal excursion, strength, speed, coordination [or] endurance . . ." when evaluating disability of the musculoskeletal system.  The Board further notes that the January 2015 examination report includes a notation that objective evidence of pain was exhibited on flexion and internal rotation, but the degree at which such pain was demonstrated was not recorded.  The examiner merely stated that the pain noted on examination does not result in or cause functional loss, without any explanation for such conclusion.  In the December 2014 remand directives, the Board specifically instructed that the degree of onset of objective evidence of pain on range of motion measurements be recorded.   As this was not done, remand is needed to ensure compliance with this prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the claim for an increased evaluation for her service-connected mechanical low back strain, the Veteran was provided with an additional VA examination in January 2015.  The examination report noted that the Veteran was experiencing a flare-up of low back pain at the time of the examination, and was unable to perform range of motion testing following three repetitions of motion due to this pain.  While the January 2015 examination sufficiently recorded range of motion measurements to assess the functional impact of flare-ups, the Board notes that the need for contemporaneous examination to assess the current severity and manifestations of the Veteran's service-connected low back disability was demonstrated by submission of a private disability benefits questionnaire seeming to indicate worsening of the low back disability.  Therefore, although range of motion measurements recorded during the flare-up, on their own, may be found insufficient to warrant a rating in excess of 20 percent, given the reported frequency of such flares, it is plausible that findings regarding current limitation of motion following repetitive use testing could warrant a partial grant of this claim.  Therefore, on remand, an additional VA spine examination should be provided to document the functional effects of the service-connected mechanical low back strain, initially and following repetitive use.  Further, as the Veteran testified at the October 2012 Board hearing that she experiences greater limitation of motion in the afternoons/evenings, after using her back all day, as opposed to in the mornings when she was previously evaluated by VA, the Veteran's examination appointment should be scheduled in the afternoon, if feasible.    

With regard to the January 2015 examination of the right knee, although specifically directed to include in the examination report the degree at which objective evidence of painful motion was displayed, the examiner only stated that pain was noted on rest/non-movement, and also on flexion.  On remand, an additional examination should be conducted, and the report must note such findings with specificity.  The VA examiner should also be asked to discuss and reconcile, to the extent possible, seemingly contradictory evidence from separate November 2012 private treatment records speaking to the presence or absence of right knee instability: an integrative medicine report noting excessive medial glide of the right patella, positive posterior drawer sign, and "PCL laxity" and a private orthopedic note documenting mild fullness of the right knee along the pes anserine region, mild crepitus, but no patellar instability through testing or recurrent instability or internal derangement shown on imaging studies.
 
Because the Board is remanding the case for further development, and such records may be relevant to the claims on appeal, any and all records of VA treatment that remain outstanding should be obtained and associated with the claims file.  The Board notes that the most recent VA treatment record in the file is from June 2014.  As the claims file also contains records demonstrating that the Veteran received private treatment for the disabilities on appeal, the Veteran should be asked to identify and provide authorization for VA to acquire any relevant outstanding private treatment records.  If the Veteran responds with the needed information and authorizations, the AOJ should take all appropriate action to acquire any identified records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from June 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to the disabilities that remain on appeal that have not yet been associated with the file, to include any relevant records of treatment through the Mayo Clinic Health System from October 2014 to present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  

3.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional who has not yet performed a C&P examination for the Veteran to determine the current severity of her service-connected mechanical low back strain.  If feasible, have the examination conducted in the afternoon, as opposed to the morning.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any 
electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination following the three repetitions.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must so state and further explain why this information cannot be provided.

c.  The examiner should comment upon the presence or absence of any Waddell's signs demonstrated during the examination. 

d.  The examiner must ask the Veteran if her flare-ups have increased in severity or frequently since the January 2015 examination.  If and only if the flare-ups have worsened (with regard to frequency and/or severity) the examiner must address the following:

Provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's back during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that a lack of objective evidence of a flare-up at the time of the examination alone will not be a sufficient basis for a statement that he/she cannot provide an opinion without mere conjecture.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional, who has not performed a C&P examination for the Veteran prior to the date of this Remand, to determine the current severity of her service-connected patellofemoral pain syndrome, right knee.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the right knee and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, the examiner should provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, in addition to any relevant medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that a lack of objective evidence of a flare-up at the time of the examination alone will not be a sufficient basis for a statement that he/she cannot provide an opinion without mere conjecture. 

* If the examiner is not able to provide an approximate range of motion of the knee that the Veteran would be capable of performing during a flare-up, the examiner should instead provide an opinion as to which of the following would likely best describe such degree of motion during a flare-up:

   i.  Flexion limited to 
   * greater than 60 degrees
   * 60 degrees
   * 45 degrees
   * 30 degrees
   * 15 degrees
   
   ii.  Extension limited to
   * 0 degrees (i.e. full extension)
   * 5 degrees
   *10 degrees
   * 15 degrees
   * 20 degrees
   * 30 degrees
   * 45 degrees

d.  The examiner must fully describe any findings regarding the Veteran's right knee instability, including whether there is currently objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation.  The examiner should also make note of any relevant subjective complaints made by the Veteran.  Fully discuss the frequency and severity of such instability.

Additionally, the examiner should discuss the potentially-contradictory evidence of record with respect to the presence of right knee instability in approximately November 2012, and reconcile it to the extent possible.  If reconciliation is impossible, the examiner should explain whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee patellofemoral pain syndrome manifested in instability and/or that the right knee instability is otherwise etiologically related to military service, and explain the medical reasoning for such conclusion.  

The examiner's attention is directed to the following medical evidence:

i.  November 2012 private integrative medicine note recording visible swelling over the right pes anserine bursa, excessive medial glide of the right patella, tenderness to palpation over infrapatellar tendon, medial and lateral joint line and collateral ligaments, right positive posterior drawer sign, and laxity of the PCL.  Also states that varus and valgus stress reproduces medial knee pain at the joint line; no laxity is noted.

ii.  November 2012 private orthopedic note recording mild fullness along pes anserine region, no patellar instability, normal alignment, normal Q angle, negative anterior and posterior drawer test, negative Lachman, negative pivot shift, and negative McMurray's along both medial and lateral joint line.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
	
5.  After completing part one, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional who has not conducted a C&P examination for this Veteran prior to the date of this Remand, to determine the current severity of her service-connected right hip piriformis syndrome.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the right hip and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right hip after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination after these repetitions.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  

The examiner's attention is directed to the January 2015 VA right hip examination report, which recorded the Veteran's report of flare-ups of moderate severity occurring one to three times per week, incited by prolonged walking or sitting and typically lasting for one to two days.  The Board notes that such report does not address the functional limitation (as either described by the Veteran or determined by the examiner) resulting during such flare-ups (e.g. excessive stiffness/weakness of the joint requiring the Veteran to sit down for X minutes/hours; flexion further limited by approximately 30 degrees; etc...).    

Any additional loss of range of motion of the Veteran's right hip during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that a lack of objective evidence of a flare-up at the time of the examination alone will not be a sufficient basis for a statement that he/she cannot provide an opinion without mere conjecture.

* If the examiner is not able to provide an approximate range of motion of the right hip that the Veteran would be capable of performing during a flare-up, the examiner should instead provide an opinion as to whether any of the following would most-closely describe such range of motion:

i.  Thigh extension limited to 5 degrees.
ii. Thigh flexion limited to: greater than 45 degrees; 45 degrees; 30 degrees; 20 degrees; or 10 degrees.
iii.  Thigh abduction limited such that motion is lost beyond 10 degrees.
iv.  Thigh adduction limited such that cannot cross legs.
v.  Thigh rotation limited so cannot toe-out more than 15 degrees.
vi.  Hip, flail joint.

(Note: examiner may make single or multiple selections, as appropriate.)

A clear rationale for all opinions expressed must be provided and a discussion of the facts and inclusion of the medical principles involved would be of great assistance to the Board.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completion of the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and implement corrective procedures as needed.  

7.  After completion of the aforementioned development, readjudicate the claims for entitlement to evaluations in excess of 20 percent for mechanical low back strain, in excess of 10 percent for patellofemoral pain syndrome, right knee, and in excess of 10 percent for right hip piriformis syndrome.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



[CONTINUED ON NEXT PAGE]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




